Opinion filed May 12, 2022




                                      In The


        Eleventh Court of Appeals
                                   ___________

                             No. 11-21-00202-CR
                                   ___________

                        SHAUN POWELL, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 161st District Court
                              Ector County, Texas
                      Trial Court Cause No. B-20-0001-CR


                     MEMORANDUM OPINION
      Shaun Powell, Appellant, originally pled guilty to the third-degree felony
offense of intentionally and knowingly causing injury to an elderly individual. See
TEX. PENAL CODE ANN. § 22.04(a)(3), (f) (West Supp. 2021). Pursuant to the terms
of the plea agreement between Appellant and the State, the trial court deferred a
finding of guilt and placed Appellant on community supervision for five years. Less
than one month later, the State filed a motion to adjudicate Appellant’s guilt. As a
result, the trial court modified the conditions of Appellant’s community supervision.
The State subsequently filed a second motion to adjudicate Appellant’s guilt. At the
hearing on the State’s second motion to adjudicate, Appellant pled true to the sole
allegation in the motion. The trial court found the allegation to be true, revoked
Appellant’s community supervision, adjudicated Appellant guilty of the charged
offense, and assessed his punishment at confinement for seven years and a fine of
$1,050. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
the clerk’s record and the reporter’s record. Counsel advised Appellant of his right
to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California,
386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree that the appeal is without merit. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
In this regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision and proceed with an adjudication of guilt.
See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979).
                                          2
Furthermore, absent a void judgment, issues relating to an original plea proceeding
may not be raised in a subsequent appeal from the revocation of community
supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.
1999). Based upon our review of the record, we agree with counsel that no arguable
grounds for appeal exist. 1
        The motion to withdraw is granted, and the judgment of the trial court is
affirmed.


                                                                 PER CURIAM


May 12, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    3